Case 3:17-cv-00007-GTS-ML Document 104-46 Filed 06/17/19 Page 1 of 4
Case 3:17-cv-00007-GTS-ML Document 104-46 Filed 06/17/19 Page 2 of 4
                      Case 3:17-cv-00007-GTS-ML Document 104-46 Filed 06/17/19 Page 3 of 4



                                          uRerrur   I                                               URGENT       T
    !
                      central Sthool Dlstrlct                           Vestal central School Dlstrlct
             While You Were Out                                         While You Were Out
                                                        M         vvt Y,/ I ?         tlr7o^   J ,'tlza l^
    of
                                1

    Telephoned         I          Please   Call    n    Telephoned                         Please   Call    n
    Came To See You n             WillCallAgain n                          tl
    Retuined Your Call f]         Wants To See You ff
                                                        Came To See       You              WillCallAgain    I
                                                        Returned Your Call f]              Wants To see vou I
             Wt
                                                            tlC




                                                                                                             t




                                          URGENT    N             1..                               URGENT       N
                  1
                                                t
                                                                             tz                        tI
              Vestal Central School Dlstrlct                            Vestal Central School Dlstrlct

             While You Were Out                                   , While You Were Out
                                  P.                    M               .,rra lL, {i
of
Phone    t


Telephoned                       Please   Call    n     Telephoned                              Call tr
                                                                                           Please
Came To See You                  WlllCallAgaln f,       Came.To See You                    WlllCaliAgatn n
Returned Your Call     f         Wants To See You il    Returned Your Call        I       Wants To See you           fJ




J
                     Case 3:17-cv-00007-GTS-ML Document 104-46 Filed 06/17/19 Page 4 of 4



                                                   URGENT     fJ            Ah*c        r                          URGENT        f,I
     p'                          I                                                 ta                               t
     I

                  Vestal Central School District                                     Vestal Central School Dlstrict

               While You Were Out                                                   While You Were Out
            ori       bt


     Telephoned
     Came To See   You
     Returned Your Call
                            t]
                            I
                                       Please      Call
                                      willcallAgatn tl
                                                       t]
                                      Wants To see you ff
                                                                        Telqphoned
                                                                        Came To See You
                                                                        Returned Your Call
                                                                                             trf         Please    Call
                                                                                                        Wants To See
                                                                                                                      tr
                                                                                                        WillCallAgain n
                                                                                                                              Vou.ff
                                                                                                      a
                                               I
                                                                                                                                       l(


                                                                                                                    .t i                    I




                                                                                                                                                    i"



               {t4                             URGENT     fI                        fn                       URGENT          N
                                                    t!-   o
              Vestal.Central School Dlstrlct                                      Vestal         School Dlstrlct
             While You Were Out                                             .     While You Were Out
                                       lt\)                         M    -Tv      r;/ &rt^,-
                                                                    of _
                                                                            (
                                                                            _..

                                                                    ptone            l-?Bt          ?39? *               -,
 Telephoned                          ,Please       Call        tr   Telephoned     g                 Please Call      t
 Came To See You                     WillCallAgain             n    Came To See You n               ,.WillCallAgain n
                                                                                                     Wants To See You il
                                                                                                                                                I

 Returned Your Call     I            Wants To See you          fJ   Returned Your Call      fJ                                                  I

                                                                                                                                                ( &-\



                                        lra

-{                                                                                                                      +o
